ORDER
The motion of the state defendants, Joseph P. Teasdale, Governor of Missouri, et al, for a stay of judgment of the United States District Court for the Eastern District of Missouri pending appeal is denied. The state defendants’ motion in the alternative for a stay of individual elements of the district court’s order pending appeal is also denied.
The motion of appellants, Janice Adams, et al, for clarification or modification of the district court’s order is denied.
The parties to this appeal may make application to the Appeals Expediter of this Court for an early setting of the appeal.